MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Dec 07 2020, 9:16 am
court except for the purpose of establishing                                          CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                      Curtis T. Hill, Jr.
Deputy Public Defender                                  Attorney General of Indiana
Peru, Indiana                                           Courtney L. Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Debriel Scales,                                         December 7, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-909
        v.                                              Appeal from the
                                                        Howard Superior Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff.                                     William C. Menges, Jr., Judge
                                                        Trial Court Cause No.
                                                        34D01-1312-FB-966



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-909 | December 7, 2020            Page 1 of 7
[1]   Debriel Scales (“Scales”) appeals from the trial court’s order revoking his

      probation. He raises one issue for our review: whether the trial court abused its

      discretion in sentencing him.

[2]   We remand with instructions.


                                 Facts and Procedural History
[3]   On November 5, 2013, a confidential informant working with the Kokomo

      Police Department contacted Scales to purchase heroin, and Scales sold the

      confidential informant heroin for fifty dollars. Appellant’s App. Vol. 2 at 17-18.

      On December 6, 2013, the State charged Scales with Class B felony dealing in a

      narcotic drug. Id. at 15. On November 5, 2014, Scales entered into a plea

      agreement in which he agreed to plead guilty as charged, and the State agreed

      to recommend that he be sentenced to fifteen years with seven years executed in

      the Department of Correction, one year executed on in-home detention, and

      seven years suspended to formal probation. Id. at 62-63. The trial court

      accepted the plea agreement and sentenced Scales pursuant to its terms. Id. at

      65-66. Specifically, the trial court’s written sentencing statement provided that

      Scales was sentenced to the Department of Correction for a period of 5,475

      days, of which 2,555 days were ordered executed and the remaining 2,920 days

      were ordered suspended. Id. at 65. The suspended portion of the sentence was

      ordered to be served as follows: 2,555 days on supervised probation and 365

      days on in-home detention. Id. On November 15, 2016, Scales began his

      placement on in-home detention. Id. at 97.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-909 | December 7, 2020   Page 2 of 7
[4]   On April 28, 2017, Howard County Community Corrections filed a notice of

      non-compliance, alleging that Scales violated the terms and conditions of in-

      home detention by testing positive for the presence of benzodiazepines,

      admitting to smoking Spice, missing a randomly scheduled drug screen, and

      being behind on his probation fees. Id. at 96-98. On May 1, 2017, a warrant

      was issued for Scales’s arrest, and on May 19, 2018, he was arrested and

      detained in the Howard County Jail. Id. at 109-10. On July 9, 2018, a hearing

      was held, and the parties agreed that Scales had spent 214 actual days in the

      Howard County Jail awaiting disposition for a total of 428 credit days. Supp.

      Tr. at 3. At the conclusion of the hearing, the trial court ordered Scales to serve

      the balance of his in-home detention time in the Howard County Jail, which the

      trial court found to be 19.5 actual days or 39 credit days. Id. at 4. The trial

      court further revoked 31.5 actual days or 63 credit days of his previously-

      suspended sentence to be executed in the Howard County Jail. Id. Ultimately,

      this resulted in a time-served sentence, and Scales was returned to “probation

      for roughly seven years, a little less than seven years.” Id.; Appellant’s App. Vol.

      2 at 116.


[5]   On May 3, 2019, the Howard County Probation Department filed a petition to

      revoke Scales’s previously-suspended sentence, alleging that he committed

      Level 6 felony domestic battery on a person less than fourteen years of age and

      Class A misdemeanor resisting law enforcement and that he had tested positive

      for marijuana. Appellant’s App. Vol. 2 at 121-22. On June 10, 2019, Scales

      entered into an agreement with the State where he agreed to admit to the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-909 | December 7, 2020   Page 3 of 7
      violations and serve 120 days in the Howard County Work Release Program.

      Id. at 132. The trial court accepted the agreement and revoked 120 days of

      Scales’s previously-suspended sentence with the 120 days to be executed on

      work release. Id. at 137. In its order, the trial court noted that Scales had

      accrued 32 actual days or 64 credit days awaiting disposition. Id. Therefore,

      this left 56 credit days or 28 actual days to serve on work release. Id. at 137,

      148. Scales completed his work release sentence on August 13, 2019. Id. at

      148.


[6]   On November 13, 2019, the Howard County Probation Department filed a

      second petition to revoke Scales’s probation, alleging that he violated the terms

      and conditions of his probation by testing positive for amphetamines and

      methamphetamine and failing to report for a drug test on two separate

      occasions. Id. at 137-39. On April 6, 2020, the trial court found that Scales had

      “demonstrated repeatedly that he has no desire to be compliant” and

      determined that the only reasonable solution was to revoke the balance of his

      previously-suspended sentence to the Department of Correction. Tr. Vol. II at

      16; Appellant’s App. Vol. 2 at 149. In making this ruling, the trial court

      determined that the balance of Scales’s previously-suspended sentence was

      2,800 days. Tr. Vol. II at 16; Appellant’s App. Vol. 2 at 149, 152-53. Scales now

      appeals.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-909 | December 7, 2020   Page 4 of 7
                                     Discussion and Decision
[7]   Scales argues that the trial court abused its discretion in sentencing him.

      “‘Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.’” Cain v. State, 30 N.E.3d 728, 731 (Ind. Ct.

      App. 2015) (quoting Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007)), trans.

      denied. “It is within the discretion of the trial court to determine the conditions

      of a defendant’s probation and to revoke probation if the conditions are

      violated.” Id. If a violation is proven, the trial court must determine if the

      violation warrants revocation of the probation. Sullivan v. State, 56 N.E.3d

      1157, 1160 (Ind. Ct. App. 2016). If the trial court determines a probationer has

      violated a term of probation, then the court may impose one or more of the

      following sanctions: (1) continue the person on probation, with or without

      modifying or enlarging the conditions; (2) extend the person’s probationary

      period for not more than one year beyond the original probationary period; or

      (3) order execution of all or part of the sentence that was suspended at the time

      of initial sentencing. Ind. Code § 35-38-2-3(h). We review a trial court’s

      sentencing decisions for probation violations under an abuse of discretion

      standard. Knecht v. State, 85 N.E.3d 829, 840 (Ind. Ct. App. 2017). An abuse of

      discretion occurs where the decision is clearly against the logic and effect of the

      facts and circumstances. Id.


[8]   Here, as the State concedes, remand is appropriate to allow the trial court to

      correct and clarify its sanction given in its sentencing order. In both the trial

      court’s oral statement and its written order, it is clear that the trial court

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-909 | December 7, 2020   Page 5 of 7
      intended to revoke the balance of Scales’s sentence and to order him to serve

      the balance in the Department of Correction. Tr. Vol. II at 16; Appellant’s App.

      Vol. 2 at 149. Although the trial court was within its discretion to revoke the

      balance of Scales’s sentence, the trial court mistakenly found the balance of

      Scales’s previously suspended sentence to be 2,800 days. Tr. Vol. II at 16;

      Appellant’s App. Vol. 2 at 149, 152-53. However, 2,800 days is longer than the

      original probationary sentence that was imposed at the time of the original

      sentencing. Appellant’s App. Vol. 2 at 65. The trial court’s sentence of 2,800

      days also fails to account for the time Scales served for his previous violations

      of in-home detention and probation.


[9]   Where we find an irregularity in the trial court’s sentencing decision, we may

      (1) remand to the trial court for a clarification or new sentencing determination,

      (2) affirm the sentence if the error is harmless, or (3) reweigh the proper

      aggravating and mitigating circumstances independently at the appellate level.

      Ramos v. State, 869 N.E.2d 1262, 1264 (Ind. Ct. App. 2017) (citing Merlington v.

      State, 814 N.E.2d 269, 273 (Ind. 2004)). Here, because the length of the

      revocation is erroneous on its face, and it is evident that the trial court meant to

      revoke the balance of Scales’s previously-suspended sentence, we elect to

      remand to the trial court to allow the trial court to clarify and correct its

      sanction for the probation violation. See Treece v. State, 10 N.E.3d 52, 60 (Ind.

      Ct. App. 2014) (sua sponte remanding to the trial court to correct and clarify its

      sentencing statement), trans. denied; Ramos, 869 N.E.2d at 1264 (remanding to




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-909 | December 7, 2020   Page 6 of 7
       the trial court with instructions for the trial court to issue a sentencing

       statement).


[10]   Remanded with instructions.

       Bradford, C.J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-909 | December 7, 2020   Page 7 of 7